DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Reasons for Allowance
Claims 1 – 8 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Nakamura et al. (Pub. No.: US 2016/0258128 A1).  Nakamura teaches a trace generation determination unit that outputs a command of trace generation, when a difference of an actual load applied to a bucket and a reference load equal to or larger that a predetermined value during excavation and a candidate trace generation unit that generates a trace in which a work amount is almost constant, after the command is output, the reference load is an estimated load and the command of the trace generation is output when the difference of the actual and the estimated load is equal to or larger than the predetermined value during the excavation.  
In regards to claim 1, Nakamura taken either individually or in combination with other prior art fails to teach or render obvious a work machine comprising a controller that is configured to calculate, as an excavation distance, any one of a distance from a reference point set to the work machine to a reference point set to the bucket when it is determined that the excavation work is being performed and a distance by which the reference point set to the bucket moves while it is determined that the excavation work is being performed, on a basis of the posture information of the work device, store the calculated excavation load and the calculated excavation distance in association with each other, set correspondence relation between a target excavation load as a target value of the excavation load and a target excavation distance as a target value of the excavation distance on a basis of a tendency of correspondence relation between the stored excavation load and the stored excavation distance, set the target excavation load on a basis of rated capacity information of the bucket, and calculate the target excavation distance on a basis of the set correspondence relation and the set target excavation load, and the display device is configured to display the calculated target excavation distance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TYLER J LEE/Primary Examiner, Art Unit 3663